DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/8/2021 has been entered.
Response to Amendment
The amendments filed on 12/8/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 8, 9-12, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) ,Kimura (JP 2011/026376, Machine translation), and Lin (WO2017/107573, Machine translation)
Regarding Claim 1, 8, 15-18, and 21, Pati et al. teaches the following compound:

    PNG
    media_image1.png
    251
    522
    media_image1.png
    Greyscale



The compound of Pati et al. comprises a triphenylamine moiety which is a donor group which is used to restrict charge recombination, prevent aggregation and enhance the molecular rigidity, reduce vibration induced by non-radiative decays, and simultaneously increase solubility in common organic solvents [page 2167 bottom right of page, and page 2168 top left of page].
Pati et al. is silent on the compound of claim 1.
Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], the Dhk4 portion showed more red-shifted and broadened absorption spectra owing to the enhanced co-planarity between its donor and π-bridge moiety, allowing for higher solar cell efficiency [Abstract]

    PNG
    media_image2.png
    240
    1182
    media_image2.png
    Greyscale



Since Pati et al. and Estrella et al. are both concerned about the rigidity of a donor group for a compound used in dye sensitized solar cells, where the donor group of Estrella et al. is varied, and  Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the triphenylamine species of Pati et al. with the acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract].
Within the combination above, modified Pati et al. is silent on Ar2 and Ar3 are methyl groups
Kimura et al. teaches the following heterocyclic compound [0039] comprising an acridine group which comprises a formula where Ar2 and Ar3 are methyl groups.
Since modified Pati et al. teaches a acridine group which comprises ethyl groups, it would have been obvious to one of ordinary skill in the art before the filling of the invention modify the ethyl groups of modified Pati et al. with the methyl groups, as shown by Kimura et al., as it is merely the selection of conventional alkyl groups for acridine derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pati et al. is silent on EW, Lin et al. teaches a molecule which comprises end units “A” [0007] where “A” can be the following functional groups:

    PNG
    media_image3.png
    122
    130
    media_image3.png
    Greyscale



Group A are located at ends of the molecule of Lin et al. and is used to make the compound have strong visible light absorption capacity, high charge transport performance and appropriate electronic energy level, for a solar cells [0052-0053]
Since Pati et al. is concerned about providing a solar cell with improved efficiency [page 2167, bottom right of page] and has a benzothiadiazole group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the benzothiadiazole portion of modified Pati et al. with the “A” unit of Lin et al. in order to provide a compound with strong visible light absorption capacity, high charge transport performance, and appropriate electronic energy level [0052-0053].
Within the combination above, the following compound is taught:

    PNG
    media_image4.png
    177
    296
    media_image4.png
    Greyscale



Regarding Claim 9,  within the combination above modified Pati et al. is silent on an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise the heterocyclic compound of Claim 1.
Kimura et al. teaches an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise a heterocyclic compound [0042-0043].
Since both Pati et al. and Kimura et al. teach an acridine type compound for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the acridine compound of claim 1 in the organic layer of Kimura et al. as it is merely the selection of a conventional dyes for solar cell compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, within the combination above, modified Pati et al. teaches wherein the organic material layer comprises a photoactive layer,
the photoactive layer comprises an electron donor material and an electron acceptor material, and the electron donor material comprises the heterocyclic compound [see rejection above]
Regarding Claim 12, within the combination above, modified Pati et al. teaches wherein the electron donor and the electron acceptor constitute a bulk heterojunction (BHJ) [see rejection above]
Regarding Claim 21, within the combination above, modified Pati et al. teaches the compound of formula 1-3 [See rejection of claim 1].

	Claim 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927), Kimura (JP 2011/026376, Machine translation) and Lin (WO2017/107573, Machine translation) as applied above in addressing claim 1, in further view of Mitsui (US Pub No. 2006/0191567)
	Regarding Claim 10, within the combination above, modified Pati et al. is silent on wherein the organic material layer comprises a photoactive layer, the photoactive layer has a bilayer thin film structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the heterocyclic compound.
	Mitsui et al. teaches an image sensor used with a photoelectric conversion device [0044] comprising an organic layer which comprises an n-type layer and a p-type layer in a bulk heterojunction solar cell [0063] where they comprises an acridine compound [0060] and an electron donor and electron acceptor [0058-0059].
	Since modified Pati et al. teaches a photoelectric conversion device with a acridine type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Pati et al. in the device of Mitsui et al. as it is merely the selection of a known photoelectric material which utilizes acridine type compounds in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Pati et al. teaches an organic image sensor comprising the organic photoelectric device of claim 9 [See rejection above].
Regarding Claim 14, within the combination above, modified Pati et al. teaches an electronic device comprising the organic image sensor of claim 13 [See rejection above].
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pati (Tetrahedron 69 (2013) 2167-2174) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927),Kimura (JP 2011/026376, Machine translation), and Lin (WO2017/107573, Machine translation) as applied above in addressing claim 1, in further view of Wang (Macromolecules 2012, 45, 1208−1216)
Regarding Claim 22, within the combination above, modified Pati et al. is silent on the compound of claim 22,
Wang et al. teaches a compound used for photoelectric devices where the change from an thiophene to an thieno-thiophene showed superior photovoltaic performance [Abstract].
Since modified Pati et al. teaches a compound for photovoltaic device, which comprises a thiophene, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the thiophene of the compound of modified Pati et al. with the thieno-thiophene of Wang et al. in order to provide superior photovoltaic performance [Abstract]. 
Claims 1, 8, 9-12, 15, 16-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J. Am. Chem. Soc. 2012, 134, 13616−13623) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) , and Kimura (JP 2011/026376, Machine translation) (This is an alternative rejection corresponding to formula 1-6)
Regarding Claim 1, 8, 15, 16-18, and 23, Chen et al. teaches the following compound:

    PNG
    media_image5.png
    158
    216
    media_image5.png
    Greyscale



Chen et al. is concerned about improved performance and power conversion efficiency, where the triphenyl amine portion of the compound is modified [Abstract].
Chen et al. is silent on formula 1-6.
 Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], the Dhk4 portion showed more red-shifted and broadened absorption spectra owing to the enhanced co-planarity between its donor and π-bridge moiety, allowing for higher solar cell efficiency [Abstract]

    PNG
    media_image2.png
    240
    1182
    media_image2.png
    Greyscale



Since Chen et al. is concerned about improved performance and efficiencies [Abstract], where the donor group of Estrella et al. is varied, and  Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the triphenylamine species of Chen et al. with the acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract].
Within the combination above, modified Chen et al. is silent on Ar2 and Ar3 are methyl groups
Kimura et al. teaches the following heterocyclic compound [0039] comprising an acridine group which comprises a formula where Ar2 and Ar3 are methyl groups.
Since modified Chen et al. teaches a acridine group which comprises ethyl groups, it would have been obvious to one of ordinary skill in the art before the filling of the invention modify the ethyl groups of modified Chen et al. with the methyl groups, as shown by Kimura et al., as it is merely the selection of conventional alkyl groups for acridine derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 9,  within the combination above modified Chen et al. teaches an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise the heterocyclic compound of Claim 1 [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].
	Regarding Claim 10, within the combination above, modified Chen et al. teaches wherein the organic material layer comprises a photoactive layer, the photoactive layer has a bilayer thin film structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the heterocyclic compound [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].]
Regarding Claim 11, within the combination above, modified Chen et al. teaches wherein the organic material layer comprises a photoactive layer [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].]
the photoactive layer comprises an electron donor material and an electron acceptor material, and the electron donor material comprises the heterocyclic compound [see rejection above]
Regarding Claim 12, within the combination above, modified Chen et al. teaches wherein the electron donor and the electron acceptor constitute a bulk heterojunction (BHJ) [see rejection above]

Claims  13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J. Am. Chem. Soc. 2012, 134, 13616−13623) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) , and Kimura (JP 2011/026376, Machine translation) as applied above in addressing claim 9, in further view of Mitsui (US Pub No. 2006/0191567)
Regarding Claim 13, within the combination above, modified Chen et al. is silent on  an organic image sensor comprising the organic photoelectric device of claim 9 [See rejection above].
	Mitsui et al. teaches an image sensor used with a photoelectric conversion device [0044] comprising an organic layer which comprises an n-type layer and a p-type layer in a bulk heterojunction solar cell [0063] where they comprises an acridine compound [0060] and an electron donor and electron acceptor [0058-0059].
	Since modified Chen et al. teaches a photoelectric conversion device with a acridine type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Chen et al. in the device of Mitsui et al. as it is merely the selection of a known photoelectric material which utilizes acridine type compounds in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, within the combination above, modified Chen et al. teaches an electronic device comprising the organic image sensor of claim 13 [See rejection above].
Claims 1, 9-12, 15, 16-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J. Am. Chem. Soc. 2012, 134, 13616−13623) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) , Kimura (JP 2011/026376, Machine translation), and Yu (Phys. Chem. Phys., 2016, 18, 7978) (This is an alternative interpretation closer to formula 1-11)
Regarding Claim 1, 15-18, and 24, Chen et al. teaches the following compound:

    PNG
    media_image5.png
    158
    216
    media_image5.png
    Greyscale



Chen et al. is concerned about improved performance and power conversion efficiency, where the triphenyl amine portion of the compound is modified [Abstract].
Chen et al. is silent on formula 1-6.
 Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], the Dhk4 portion showed more red-shifted and broadened absorption spectra owing to the enhanced co-planarity between its donor and π-bridge moiety, allowing for higher solar cell efficiency [Abstract]

    PNG
    media_image2.png
    240
    1182
    media_image2.png
    Greyscale



Since Chen et al. is concerned about improved performance and efficiencies [Abstract], where the donor group of Estrella et al. is varied, and  Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the triphenylamine species of Chen et al. with the acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract].
Within the combination above, modified Chen et al. is silent on Ar2 and Ar3 are methyl groups
Kimura et al. teaches the following heterocyclic compound [0039] comprising an acridine group which comprises a formula where Ar2 and Ar3 are methyl groups.
Since modified Chen et al. teaches a acridine group which comprises ethyl groups, it would have been obvious to one of ordinary skill in the art before the filling of the invention modify the ethyl groups of modified Chen et al. with the methyl groups, as shown by Kimura et al., as it is merely the selection of conventional alkyl groups for acridine derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Chen et al. is silent on formula 1-11.
Yu et al. teaches a photovoltaic compound which utilized a benzodithiophene and a benzoselenadiazole, where the switch from of the sulfur to the selenium showed improved photovoltaic performances [Abstract].
Since Chen et al. is concerned about improved performance and efficiencies [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the benzodithiophene of Chen et al. with the benzoselenadiazole of Yu et al. in order to provide improved photovoltaic performances [Abstract].
Regarding Claim 9,  within the combination above modified Chen et al. teaches an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise the heterocyclic compound of Claim 1 [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].
	Regarding Claim 10, within the combination above, modified Chen et al. teaches wherein the organic material layer comprises a photoactive layer, the photoactive layer has a bilayer thin film structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the heterocyclic compound [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].]
Regarding Claim 11, within the combination above, modified Chen et al. teaches wherein the organic material layer comprises a photoactive layer [page 13619, bottom right of page, the devices were fabricated with a configuration of ITO/MoO3 (5 nm)/donor (7 nm)/donor:C70/C70 (7 nm)/2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP) (10 nm)/Ag (150 nm)].]
the photoactive layer comprises an electron donor material and an electron acceptor material, and the electron donor material comprises the heterocyclic compound [see rejection above]
Regarding Claim 12, within the combination above, modified Chen et al. teaches wherein the electron donor and the electron acceptor constitute a bulk heterojunction (BHJ) [see rejection above]

Claims  13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J. Am. Chem. Soc. 2012, 134, 13616−13623) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927), Kimura (JP 2011/026376, Machine translation), and Yu (Phys. Chem. Phys., 2016, 18, 7978) as applied above in addressing claim 9, in further view of Mitsui (US Pub No. 2006/0191567)
Regarding Claim 13, within the combination above, modified Chen et al. is silent on  an organic image sensor comprising the organic photoelectric device of claim 9 [See rejection above].
	Mitsui et al. teaches an image sensor used with a photoelectric conversion device [0044] comprising an organic layer which comprises an n-type layer and a p-type layer in a bulk heterojunction solar cell [0063] where they comprises an acridine compound [0060] and an electron donor and electron acceptor [0058-0059].
	Since modified Chen et al. teaches a photoelectric conversion device with a acridine type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Chen et al. in the device of Mitsui et al. as it is merely the selection of a known photoelectric material which utilizes acridine type compounds in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, within the combination above, modified Chen et al. teaches an electronic device comprising the organic image sensor of claim 13 [See rejection above].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9-18, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Pati et al. and Estrella et al. are both concerned about the rigidity of a donor group for a compound used in dye sensitized solar cells, where the donor group of Estrella et al. is varied, and Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract]. The Estrella et al. reference corresponds to triphenylamine analogues [Abstract], and references the triphenylamine groups can result in significant energy loss that reduce efficiency [page 5918, top left of page]; and since Pati et al teaches a compound with a triphenylamine group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the triphenylamine species of Pati et al. with the acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract]. In the combination, Dhk4 of Estrella et al. is applied in place of the triphenylamine of Pati et al. and then the Kimura et al. reference is used to modify the ethyl portion of the Dhk4 portion of the modified Pati et al. Since modified Pati et al. teaches a acridine group which comprises ethyl groups, it would have been obvious to one of ordinary skill in the art before the filling of the invention modify the ethyl groups of modified Pati et al. with the methyl groups, as shown by Kimura et al., as it is merely the selection of conventional alkyl groups for acridine derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). 
Regarding the evidence, the three references do not correspond to the combination, as the references are not a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726